DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed March 4, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A conveying structure which is supported so as to be rotatable about a first axis of rotation” as found in claims 1-19 and 21.
“An optical inspection device which is aligned with respect to the facet mirror . . .” as found in claims 1-14, 16-19, and 21.
“A manipulation device which is configured to manipulate the path curve of each object carrier” as found in claims 11-14.  While claim 14 states that the manipulation device is provided with a driven belt, this does not represent structure for the manipulation device itself, and is not sufficient to avoid a 35 USC 112(f) interpretation of the limitation in that claim.
“An illumination device which is configured to indirectly illuminate the inspection area” as found in claims 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-19 and 21 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 21, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an inspection system for inspection of a lateral surface of a three-dimensional test object (claim 1) and a corresponding method for inspection of a lateral surface of a three-dimensional test object (claim 21), the system and method comprising, among other essential features, a conveying structure which is supported so as to be rotatable about a first axis of rotation, the conveying structure having a plurality of N object carriers, each of which is configured as a holder for a test object to be inspected; and a facet mirror which is supported so as to be rotatable about a second axis of rotation, on a circumference of which facet mirror a number of M facets are provided, wherein the inspection system is arranged to rotate the conveying structure and the facet mirror in a coordinated manner and in opposite directions of rotation in such a way that each of the object carriers, as they pass through the inspection area, are imaged onto the inspection device by exactly one of the facets, in combination with the rest of the limitations of the above claims.
With further regard to the above claim, the closest prior art of record, JPS535686 to Uchiyama, teaches an inspection method and system for inspecting bottles.  As seen in Fig. 13, for example, a conveying structure 17 holds a plurality of samples 3. The system also includes a facet mirror 6 with a plurality of facet mirror elements on it.  The conveying structure and the facet mirror rotate in opposite directions, and light that is used to inspect the bottles if reflected by facets on the facet mirror prior to detection by detector 10.  However, this prior art, taken either alone or in combination, fails to disclose all the limitations of the claimed invention, namely that the inspection system is arranged to rotate the conveying structure and the facet mirror in a coordinated manner and in opposite directions of rotation in such a way that each of the object carriers, as they pass through the inspection area, are imaged onto the inspection device by exactly one of the facets, in combination with the rest of the limitations of the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  GB 2292605 to Flockhart et al. discloses a scanning arrangement for determining three-dimensional characteristics of an object where light from a laser is scanned off a 24 facet polygonal mirror that rotates to reflect light to the object prior to detection (see Fig. 3); EP 1574817 to Diefenbacher et al. discloses a method and system for scanning three-dimensional objects and a holder thereof where light from a laser is reflected from facets of a rotatable mirror towards an object to be measured that is also rotated during measurement (see abstract); and CN 101403706 to Wang et al. discloses an automatic bottled liquid medicine checking machine that involves rotation of detection platform 4 on which bottles for inspection are placed (see Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        August 12, 2022